 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHUE LEE,                                            Case No. 1:20-cv-01142-HBK
12                       Plaintiff,                        ORDER APPROVING PARTIES’ JOINT
                                                           STIPULATION UNDER SENTENCE FOUR
13            v.                                           OF 42 U.S.C. § 405(g) AND REVERSING
                                                           FINAL DECISION AND REMANDING
14    COMMISSIONER OF SOCIAL                               CASE
      SECURITY,
15                                                         (Doc. No. 20)
                         Defendant.
16

17          Pending before the Court is the parties’ Stipulation for Remand filed July 8, 2021. (Doc.

18   No. 20). Plaintiff Chue Lee and the Commissioner of Social Security jointly stipulate to remand

19   this case for further administrative proceedings under sentence four of 42 U.S.C. § 405(g) and for

20   judgment to be entered in Plaintiff’s favor. (Id.).

21          The United States Supreme Court held that the Social Security Act permits remand in

22   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision.

23   See Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under

24   the Equal Access to Justice Act and calculating deadline using date of final judgment). The

25   Melkonyan Court recognized 42 U.S.C. § 405(g) contemplates only two types of remand –

26   sentence four or sentence six. Id. at 98. A sentence four remand authorizes a court to enter “a

27   judgment affirming, modifying, or reversing the decision of the Secretary, with or without

28   resetting the cause for a rehearing.” Id. at 98 (other citations omitted).
 1            Here, the parties’ stipulation and proposed order seeks remand under sentence four and

 2   reversal of the Commissioner’s final decision. (Doc. 20 at 1-2). The parties further stipulate that

 3   on remand, “the Appeals Council will remand the case to an administrative law judge for a new

 4   decision.” (Id. at 1).

 5            Accordingly, it is now ORDERED:

 6            1.       The Court APPROVES the parties’ Joint Stipulation (Doc. No. 20).

 7            2.       The Commissioner of Social Security’s decision is REVERSED, judgment shall

 8   be entered in favor of Plaintiff, and this case is REMANDED to the Commissioner of Social

 9   Security for further proceedings consistent with the parties’ Joint Stipulation and this Order under

10   42 U.S.C. § 405(g), sentence four.

11            3.       The Clerk is respectfully requested to terminate any pending motions/deadlines

12   and close this case.

13

14
     Dated:        July 9, 2021
15                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
